DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 05/17/21. Claims 1 and 8 have been amended, claims 2-5 have been cancelled, and claim 14 has been newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. (US 2018/0250168) in view of O’Connor (US 2019/0261718) and Francis et al. (US 10,240,773).
In regard to claim 1, Herring et al. teaches a garment (article: 10) that can be integrated with earplugs (device: 100), comprising: a garment configured to encircle a user's torso (article 10 can be shirt: see paragraph 0021); wherein the garment includes a neck aperture along a top end configured to receive a head and neck therethrough and a pair of arm apertures disposed on opposing sides of the garment (see paragraph 0021 inherent of shirt garment), wherein each arm aperture is configured to receive an arm therethrough and a sleeve permanently affixed to each arm aperture (see paragraph 0021 inherent of shirt/jacket garment sleeves are permanently attached to arm aperture); a cord (cord: 128) affixed to the garment (paragraph 0021), having a pair of opposing ends wherein an earplug is affixed to each end (ear engaging component: 138).  
 However, Herring et al. fails to teach the garment having a reflective material disposed along a portion of an exterior surface and the shirt/jacket having a hood.
O’Connor et al. teaches a stowable hood for apparel (jacket or other apparel: paragraph 0037) that is permanently attached to the garment along the back section (paragraph 0043).
It would have been obvious to one having ordinary skill in the art to have provided the jacket/shirt of Herring et al. with the permanently attached hood of O’Connor et al., since the jacket/shirt of Herring et al. provided with a permanently attached hood would provide a garment that not only has a collar to attach the earplugs thereto, but also a garment with a hood that can be deployed as needed to protect the user’s head from the elements.

 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the hearing protection device that can be attached to any garment including a jacket collar as taught by Herring et al. to have reflective material attached thereon as taught by Francis et al., since the hearing protection device attached to a jacket collar of Herring et al. provided with reflective material along the jacket would provide a garment that can be used in dark and low light situations providing increased visualization due to the reflective material and further provides a means to protect a user’s hearing in loud environments.
 	
 	In regard to claim 7, the combined references teach wherein the cord is dimensioned such that the earplugs attached thereto can extend to the ears of the user (Herring et al: paragraph 0024; recoil assembly allows for adjustment to accommodate a user).  

 	In regard to claim 10, the combined references teach wherein each earplug is removably affixed to an end of the cord (Herring et al.: paragraph 0026 ear components 138 can be removably attached).  

 	In regard to claim 11, the combined references teach the reflective material is disposed parallel to a bottom edge of the garment and positioned annularly about the torso (Francis et al.: see figures 2 and 3, reflective material 20).  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the earplug apparatus attached to a garment of Herring et al. with the garment having reflective material as taught by Francis et al., since the earplug attached to a jacket collar of Herring et al. provided with reflective material annularly, parallel to 

 	In regard to claim 12, the combined references teach wherein the reflective material is additionally disposed parallel to each arm aperture, such that the reflective material is positioned across each shoulder of the user and adjoining the reflective material disposed around the torso (Francis et al. teaches reflective material disposed parallel to the arm aperture and adjoining the reflective material disposed around the torso: see figures 2 and 3, identifier 20).  

 	In regard to claim 14, the combined references teach wherein the earplugs are removably connected to the cord via frictional securement of a fastener disposed on a fitted end of each earplug with the cord (Herring: paragraph 0026, connector element attaches cord end with earplug).

Claims 1, 4-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al. (US 7,519,192) in view of Francis et al. (US 10,240,773).
 	In regard to claim 1, Laycock et al. teaches a safety garment with integrated earplugs (garment: 100 and earpieces: 122, 124 when placed in ear block noise), comprising: a garment (100) configured to encircle a user's torso (figure 1-2); wherein the garment includes a neck aperture along a top end configured to receive a head and neck therethrough and a pair of arm apertures disposed on opposing sides of the garment (figures 1 and 2), wherein each arm aperture is configured to receive an arm therethrough (figures 1 and 2), wherein the garment further comprises a sleeve permanently affixed to each arm aperture (see sleeves in figures 1 
However, Laycock et al. fails to teach a reflective material disposed along a portion of an exterior surface of the garment.
 Francis et al. teaches clothing articles that has reflective material disposed along a portion of the exterior surface thereof (see reflective material 20 disposed along garment as illustrated in Figures 2 and 3).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the sweatshirt of Laycock et al. with the reflective material as taught by Francis et al., since the sweatshirt of Laycock et al. provided with reflective material would provide a sweatshirt that can be used at night providing increased visualization due to the reflective material and further provides a means to retain a portable audio device.

 	In regard to claim 6, the combined references teach further comprising: a channel disposed about a perimeter of the hood, having a pair of openings disposed at opposing ends; wherein the channel is configured to receive the cord therethrough such that an earplug extends from each opening of the channel (see figures 1 and 2: column 3, lines 56-67).  

 	In regard to claim 7, the combined references teach wherein the cord is dimensioned such that the earplugs attached thereto can extend to the ears of the user (Laycock et al.: figures 1 and 2; column 5, lines 17-31).  



 	In regard to claim 9, the combined references teach wherein each earplug is permanently affixed to an end of the cord (earpieces: 122, 124 are permanently attached to wire: 118, 120).  

 	In regard to claim 11, Francis et al. teaches the reflective material is disposed parallel to a bottom edge of the garment and positioned annularly about the torso (see figures 2 and 3, reflective material 20).  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the sweatshirt of Laycock et al. with the reflective material as taught by Francis et al., since the sweatshirt of Laycock provided with reflective material annularly, parallel to the bottom edge of the garment would provide a garment that has reflective means all the way around the garment so that a user is visible at night and in low light conditions even when viewed from the side, providing greater safety, and further providing a garment that allows for a user to listen to an integrated audio device).

 	In regard to claim 12, the combined references teach wherein the reflective material is additionally disposed parallel to each arm aperture, such that the reflective material is positioned across each shoulder of the user and adjoining the reflective material disposed around the torso (Francis et al. teaches reflective material disposed parallel to the arm aperture .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al., O’Connor et al. (US 2019/0261718), and Francis et al. as applied to claim 1 above, and further in view of Brauner et al. (US 2018/0250168).
 	Herring et al., O’Connor, and Francis et al. fail to teach the cord of the earplugs being elastic.
 	In regard to claim 13, Brauner et al. teaches that earplug cords can be made out of non-elastic and elastic material (see paragraph 0072).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the earplug garment attachment of Herring et al., O’Connor and Francis et al. with the cord being an elastic material as taught by Brauner et al., since the earplug cord of Herring et al. being an elastic material would provide an earplug cord that has some stretch and give providing a cord that is less likely to snap when pulled.

Response to Arguments
Applicant's arguments filed 05/17/21 have been fully considered but they are not persuasive. 
 	Applicant argues that Laycock et al. fails to teach earplugs that block noise, since Laycock teaches earpieces that can provide audio from an audio device. 
 	The earpieces of Laycock et al. are earbuds (214, 216) that are worn within the cavity of a user’s ears, directly outside the ear canal (column 3, lines 26-31). Placing earbuds within the cavity of an ear without audio coming from an audio device will block noise from the surrounding environment from entering the ear canal. Therefore, the earbuds of Laycock are capable of functioning as an earplug blocking noise.

 	Applicant argues that Laycock’s audio earpieces/wires would not function with the cord lock as required by the limitation as amended into claim 8. 
 	The cord lock of Laycock are retractable dials (204, 202) that includes a button/plunger that is associated with a spring-loaded mechanism with in the dial which is the barrel of the cord lock (column 5, lines 17-23). The retractable dials/cord locks of Lyacock retract and lengthen the cord as desired (column 5, lines 17-23). Therefore Laycock teaches the limitation as amended into claim 8.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Becton (US 2014/0047614) and Johnston et al. (US 2009/0235426) are of particular relevance to the claimed invention teaching garments with hoods and sleeves that are permenently attached.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732